               Case 3:19-cr-00676-WHO Document 29 Filed 12/07/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROBERT S. LEACH (CABN 196191)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        Fax: (510) 637-3724
          Email: robert.leach@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                       )   Case No. CR 19-676 WHO
                                                     )
14           Plaintiff,                              )   STIPULATION TO CONTINUE STATUS
                                                     )   CONFERENCE AND [PROPOSED] ORDER
15      v.                                           )
                                                     )   Date: December 10, 2020
16   ANTHONY FRANCIS FAULK,                          )   Time: 1:30 p.m.
                                                     )   Judge: Hon. William H. Orrick
17           Defendant.                              )
                                                     )
18                                                   )

19                                              STIPULATION
20           WHEREAS, on December 10, 2019, the Grand Jury returned an indictment charging Defendant
21 with one count of conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349, and one count of

22 interstate communications with intent to extort, in violation of 18 U.S.C. § 875(d).

23           WHEREAS, this matter is set for a status conference on December 10, 2020, at 1:30 p.m.
24           WHEREAS, the government has produced over 75,974 pages of discovery, including a
25 production on November 30, 2020, of Excel data relating to voluminous digital currency transactions at

26 issue in the case.

27           WHEREAS, lead counsel for Defendant has been unavailable for certain periods in November
28 because of medical issues;

     [PROPOSED] STIPULATED ORDER
     U.S. v. FAULK, CR 19-676 WHO                   1
              Case 3:19-cr-00676-WHO Document 29 Filed 12/07/20 Page 2 of 3




 1          WHEREAS, counsel for Defendant needs additional time to review the discovery, including the

 2 recently produced materials, and the parties believe such additional time will facilitate a resolution of

 3 this matter.

 4          THEREFORE, the parties stipulate, and respectfully request that the Court order, that the status

 5 conference currently set for December 10, 2020, be continued to January 21, 2021, at 1:30 p.m. The

 6 parties stipulate and agree that excluding time until and including January 21, 2021, will allow for the

 7 effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and

 8 agree that the ends of justice served by excluding the time from December 10, 2020, through January 21,

 9 2021, from computation under the Speedy Trial Act outweigh the best interests of the public and the
10 Defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

11          IT IS SO STIPULATED.

12 DATED: December 7, 2020                                       DAVID L. ANDERSON
                                                                 United States Attorney
13                                                               Northern District of California
14

15                                                               __/s/______________________
                                                                 ROBERT S. LEACH
16                                                               Assistant United States Attorney

17
     DATED: December 7, 2020                                     LIBERTYBELL LAW GROUP
18

19
                                                                 __/s/______________________
20                                                               JENNIFER J. WIRSHING
                                                                 Attorneys for Defendant Anthony Faulk
21

22                                           [PROPOSED] ORDER
23          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the
24 status conference currently set for December 10, 2020, shall be continued to January 21, 2021, at 1:30

25 p.m. The Court finds that failing to exclude the time from December 10, 2020, through January 21,

26 2021, would unreasonably deny defense counsel and the defendant the reasonable time necessary for

27 effective preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

28 The Court further finds that the ends of justice served by excluding the time from December 10, 2020,

     [PROPOSED] STIPULATED ORDER
     U.S. v. FAULK, CR 19-676 WHO                    2
              Case 3:19-cr-00676-WHO Document 29 Filed 12/07/20 Page 3 of 3




 1 through January 21, 2021, from computation under the Speedy Trial Act outweigh the best interests of

 2 the public and the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS

 3 HEREBY ORDERED that the time from December 10, 2020, through January 21, 2021, shall be

 4 excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 5          IT IS SO ORDERED.

 6

 7 DATED: ___________________                            ________________________________________
                                                         THE HONORABLE WILLIAM H. ORRICK
 8                                                       United States District Judge

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] STIPULATED ORDER
     U.S. v. FAULK, CR 19-676 WHO                    3
